Case 1:18-cr-20312-MGC Document 105 Entered on FLSD Docket 12/14/2018 Page 1 of 19



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                                                                        STE\fi:l·l M. Lfl.R!MORE
                               Case No. 18-20312-CR-COOKE(s)                            CL.Er\':. :_: f-> D!ST. CT.
                                                                                         s   D c'.· fLA -· rJ::ti.MI
                                          18 u.s.c. § 371                                 "..!or.~~-~=-~·..:..:...:...::




                                          18 u.s.c. § 1956(h)
                                          15 u.s.c. § 78dd-2, 78dd-3
                                          18 U.S.C. § 1956(a)(2)(A)
                                          18 U.S.C. § 1956(a)(l)(B)(i)
                                          18 u.s.c. § 2
                                          18 U.S.C. § 981(a)(l)(C)
                                          18 U.S.C. § 982(a)(l)


    UNITED STATES OF AMERICA

   vs.

    FRANK ROBERTO CHATBURN RIP ALDA,

                            Defendant.


                                   SUPERSEDING INDICTMENT

           The Grand Jury charges that:

           At all times relevant to this Superseding Indictment, unless otherwise specified:

                                          GENERAL ALLEGATIONS

           1.     Defendant FRANK ROBERTO CHATBURN RIP ALDA was a dual United

    States and Ecuadorian citizen who resided in the Southern District of Florida. CHATB URN was

    a "domestic concern" and a "United States person" as those terms are defined in the Foreign Corrupt

   Practices Act ("FCPA"), Title 15, United States Code, Section 78dd-2(h)(l) and (i)(2), respectively.

           2.     Empresa Publica de Hidrocarburos del Ecuador ("PetroEcuador") was the state-

    owned oil company of Ecuador.         PetroEcuador was wholly-owned and controlled by the

    government of Ecuador and performed a function that Ecuador treated as its own, and thus was an

   "instrumentality" of the Ecuadorian government as that term is used in the FCPA, Title 15, United

    States Code, Sections 78dd-2 and 78dd-3.
     Case 1:18-cr-20312-MGC Document 105 Entered on FLSD Docket 12/14/2018 Page 2 of 19
                                                                                                               II
                                                                                                               I
                3.     Refineria del Pacifico Eloy Alfaro RDP-CEM ("RDP") was owned by PetroEcuador

        and Venezuela's national oil company, Petr6leos de Venezuela, S.A. RDP was created in 2008 to

        design, build and place into operation a refining and petrochemical complex in Manabi Province,

!       Ecuador. RDP was controlled by Ecuador and performed government functions, and thus was an


I       "agency" and "instrumentality" of a foreign government, as those terms are used in the FCP A, Title

I        15, United States Code, Sections 78dd-2 and 78dd-3.


II              4.     GalileoEnergy S.A. ("Galileo") was an Ecuadorian company that provided services

        in the oil and gas industry, including to Petro Ecuador.

i
~
                5.     Odebrecht S.A. was a Brazilian holding company that, through its subsidiaries and
~
1       companies in which it was a majority shareholder (collectively "Odebrecht"), conducted business
1
!       in multiple industries, including engineering, construction, infrastructure, energy, chemicals,
I
        utilities and real estate. Odebrecht had its headquarters in Salvador, state of Bahia, Brazil, and

        operated in at least 27 other countries, including the United States and Ecuador.

                6.     "Odebrecht Executive," an individual whose identity is known to the Grand Jury,

        was a senior manager at Odebrecht from 2010 to 2016, whose regional responsibility included

        Ecuador during the relevant time period.

               7.      Denfield Investments Inc. ("Denfield") was a Panamanian shell company that

        FRANK ROBERTO CHATBURN RIP ALDA helped to procure in or about 2012 forthe purpose

        of receiving profits for the beneficial owner of Galileo.

               8.      "PetroEcuador Official," an individual whose identity is known to the Grand Jury,

        was an employee of PetroEcuador from at least 2013 through at least 2016. PetroEcuador Official

        was a "foreign official" as that term is defined in the FCP A, Title 15 United States Code, Sections

        78dd-2(h)(2)(A) and 78dd-3(f)(2)(A).



                                                         2
     Case 1:18-cr-20312-MGC Document 105 Entered on FLSD Docket 12/14/2018 Page 3 of 19



                9.     "Ecuador Senior Official," an individual whose identity is known to the Grand Jury,

         was a government official of Ecuador who served in various functions from at least 2012 through

        at least 2016, including in senior roles at RDP, the ministry of hydrocarbons, and PetroEcuador.

        Ecuador Senior Official was a "foreign official" as that term is defined in the FCPA, Title 15 United

        States Code, Sections 78dd-2(h)(2)(A) and 78dd-3(f)(2)(A).

                10.    "Panamanian Shell Company 1," a company whose identity is known to the Grand

        Jury, was a shell company beneficially owned by Ecuador Senior Official, into which FRANK

        ROBERTO CHATBURN RIP ALDA caused payments from Odebrecht to be made for the benefit

        of Ecuador Senior Official.

                11.    "Panamanian Shell Company 2," a company whose identity is known to the Grand


ll      Jury, was a Panamanian company associated with FRANK ROBERTO CHATBURN RIP ALDA

        and was used to transact payments for the benefit of Ecuador Senior Official.


l               12.    "Financial Company," a company whose identity is known to the Grand Jury, was a



I
~
        financial factoring company based in the Southern District of Florida that was associated with

        FRANK ROBERTO CHATBURN RIP ALDA and was used to transact payments for the benefit

1       of Ecuador Senior Official.

                13.    "Intermediary Company," a company whose identity is known to the Grand Jury,

        was an escrow agent formed and registered in the British Virgin Islands. Intermediary Company

I       held an account at a bank in the Cayman Islands (the "Cayman Islands account"). FRANK


l
i
!
        ROBERTO CHATBURN RIP ALDA had the ability to direct funds into and out of the Cayman

        Islands account oflntermediary Company.
I

                                                         3
Case 1:18-cr-20312-MGC Document 105 Entered on FLSD Docket 12/14/2018 Page 4 of 19
                                                                                                                 I
                                                                                                                 I
                                            COUNT 1
                               CONSPIRACY TO VIOLATE THE FCPA
                                        (18 u.s.c. § 371)

            1.     The General Allegations section of this Superseding Indictment is re-alleged and

    incorporated by reference as if fully set forth herein.

           2.      From in or around 2013, through in or around 2016, the exact dates being unknown

   to the Grand Jury, in Miami-Dade County, in the Southern District of Florida, and elsewhere, the

   defendant,

                             FRANK ROBERTO CHATBURN RIP ALDA,

   did willfully, that is, with the intent to further the objects of the conspiracy, and knowingly,

   combine, conspire, confederate, and agree with others, known and unknown to the Grand Jury, to

   commit an offense against the United States, to wit:

           (a) being a domestic concern, to willfully make use of the mails and means and

   instrumentalities of interstate commerce corruptly in furtherance of an offer, payment, promise to

   pay, and authorization of the payment of any money, offer, gift, promise to give, and authorization

   of the giving of anything of value, to a foreign official or to a person, while knowing that all or part

   of such money or thing of value would be and had been offered, given, or promised to a foreign

   official, for purposes of (i) influencing acts or decisions of such foreign official in his or her official

   capacity; (ii) inducing such foreign official to do or omit to do acts in violation of the lawful duty

   of such official; (iii) securing any improper advantage; or (iv) inducing such foreign official to use

   his or her influence with a foreign government or agencies or instrumentalities thereof to affect or

   influence acts or decisions of such government or agencies or instrumentalities, in order assist

   FRANK ROBERTO CHATBURN RIP ALDA and others in obtaining and retaining business for

   and with, and directing business to, CHATBURN, Galileo, and others, in violation of Title 15,



                                                       4
    Case 1:18-cr-20312-MGC Document 105 Entered on FLSD Docket 12/14/2018 Page 5 of 19



       United States Code, Section 78dd-2(a);

               (b) being a United States person, to willfully and corruptly make an offer, payment, promise

       to pay, and authorization of the payment of any money, offer, gift, promise to give, and

       authorization of the giving of anything of value, to a foreign official or to a person, while knowing

       that all or part of such money or thing of value would be and had been offered, given, or promised

       to a foreign official, for purposes of (i) influencing acts or decisions of such foreign official in his

       or her official capacity; (ii) inducing such foreign official to do or omit to do acts in violation of the

       lawful duty of such official; (iii) securing any improper advantage; or (iv) inducing such foreign

       official to use his or her influence with a foreign government or agencies or instrumentalities thereof

       to affect or influence acts or decisions of such government or agencies or instrumentalities, in order


I      assist FRANK ROBERTO CHATBURN RIPALDA and others in obtaining and retaining


I
I
       business for and with, and directing business to, CHATB URN, Galileo, and others, in violation of

       Title 15, United States Code, Section 78dd-2(i); and
l             (c) as an agent of a foreign corporation, while in the territory of the United States, to

       willfully and corruptly make use of the mails and a means and instrumentality of interstate

       commerce and to do any other act in furtherance of an offer, payment, promise to pay, and

       authorization of the payment of any money, offer, gift, promise to give, and authorization of the

       giving of anything of value to a foreign official, and to a person, while knowing that all or a portion

       of such money and thing of value would be and had been offered, given, and promised to a foreign

       official, for purposes of (i) influencing acts and decisions of such foreign official in his or her

       official capacity; (ii) inducing such foreign official to do and omit to do acts in violation of the

       lawful duty of such official; (iii) securing any improper advantage; and (iv) inducing such foreign

       official to use his or her influence with a foreign government and agencies and instrumentalities



                                                          5
     Case 1:18-cr-20312-MGC Document 105 Entered on FLSD Docket 12/14/2018 Page 6 of 19



        thereof to affect and influence acts and decisions of such government and agencies and

         instrumentalities, in order to assist Galileo and others in obtaining and retaining business for and

i        with FRANK ROBERTO CHATBURN RIP ALDA, Galileo, and others, in violation of Title 15,
I

        United States Code, Section 78dd-3.

                                       PURPOSE OF THE CONSPIRACY

I               3.      It was the purpose of the conspiracy for FRANK ROBERTO CHATBURN


I        RIP ALDA and his co-conspirators to unlawfully enrich themselves by making corrupt payments

        to PetroEcuador officials in order to obtain and retain contracts for Galileo from PetroEcuador.
J
t                                MANNER AND MEANS OF THE CONSPIRACY


l               4.      The manner and means by which FRANK ROBERTO CHATBURN RIP ALDA

        and his co-conspirators sought to accomplish the purposes of the conspiracy included, among other

        things, the following:

                5.      FRANK ROBERTO CHATB URN RIP ALDA, together with his co-conspirators,

        discussed in person, via email, and via telephone the need to and their agreement to pay bribes to

        secure and retain contracts from PetroEcuador and to obtain payments on those contracts.

                6.      FRANK ROBERTO CHATBURN RIP ALDA, together with his co-conspirators,

        discussed in person, via email, and via telephone the manner and means by which they would pay

        bribes to officials at PetroEcuador to secure and retain contracts from PetroEcuador and to obtain

        payments on those contracts, including via wire transfers.

                7.     FRANK ROBERTO CHATBURN RIP ALDA, together with his co-conspirators,

        attempted to conceal the bribe payments, for a fee, by using intermediaries, including Intermediary

        Company and Denfield, to funnel the payments to the PetroEcuador officials, and by helping two
l


l                                                        6
t•
I
     Case 1:18-cr-20312-MGC Document 105 Entered on FLSD Docket 12/14/2018 Page 7 of 19



        PetroEcuador officials set up offshore shell corporations and opening Swiss bank accounts for the

        purpose of concealing bribe payments the officials received.

               8.      FRANK ROBERTO CHATBURN RIP ALDA, together with his co-conspirators,

        facilitated bribe payments to PetroEcuador officials totaling at least approximately $3,270,980 from
I       in or around 2013 through in or around 2015.
I
I              9.      Between in or around 2013, and in or around 2016, PetroEcuador paid Galileo

        approximately $27.8 million on contracts that it obtained and retained through bribes into accounts

I
I
        designated by FRANK ROBERTO CHATBURN RIP ALDA.



lI             1.
                                                  OVERT ACTS

                       In furtherance of the conspiracy and to accomplish its objects and purpose, at least

1       one of the co-conspirators committed and caused to be committed, in the Southern District of

        Florida, and elsewhere, at least one of the following overt acts, among others:

               2.      On or about January 17, 2013, FRANK ROBERTO CHATBURN RIP ALDA and

        his co-conspirators caused a wire transfer in the amount of approximately $50,000 to be sent from

        Intermediary C_pmpany's Cayman Islands account to a bank account in Panama held in the name

        of a shell company controlled by PetroEcuador Official.

               3.      On or about January 17, 2013, FRANK ROBERTO CHATBURN RIP ALDA and

        his co-conspirators caused a wire transfer in the amount of approximately $250,000 to be sent from

        Intermediary Company's Cayman Islands account to a bank account in Panama held in the name

        of an individual, as requested by Petro Ecuador Official.
t
I              4.      On or about February 27, 2013, FRANK ROBERTO CHATBURN RIPALDA

        and his co-conspirators caused a wire transfer in the amount of approximately $700,000 to be sent
1
l
!
~
1



l
1
{
                                                         7


l
l
                                                                                                        f
Case 1:18-cr-20312-MGC Document 105 Entered on FLSD Docket 12/14/2018 Page 8 of 19                      I
                                                                                                        I
   from Intermediary Company's Cayman Islands account to a U.S. bank account in the United States

   held by an intermediary company based in Miami, Florida, as designated by PetroEcuador Official.

           5.      On or about May 8, 2014, FRANK ROBERTO CHATBURN RIPALDA and his
                                                                                                        I
                                                                                                        I




   co-conspirators caused a wire transfer in the amount of approximately $620,080 to be sent from

   Denfield's bank account in Panama to a bank account in the United States held in the name of a

   law firm based in Miami, Florida.

           6.      In or around November 2014, in a restaurant in Miami, Florida, FRANK

   ROBERTO CHATBURN RIP ALDA discussed, with a co-conspirator, prior bribe payments that

   had been made to PetroEcuador officials and possible future bribe payments that would be made

   based on additional contracts that Galileo expected to receive from PetroEcuador.

           7.      On or about August 7, 2015, FRANK ROBERTO CHATBURN RIPALDA and

   his co-conspirators caused a wire transfer in the amount of approximately $150,000 to be sent from

   Denfield's bank account in the Cayman Islands to a bank account in Panama held in the name of a

   shell company controlled by PetroEcuador Official.

           All in violation of Title 18, United States Code, Section 371.

                                        COUNT2
                       CONSPIRACY TO COMMIT MONEY LAUNDERING
                                   (18 u.s.c. § 1956(h))

           1.      The General Allegations section of this Superseding Indictment and the allegations

    in paragraphs 3 through 9 and Overt Acts 1 through 7 of Count 1 are re-alleged and incorporated

    by reference as if fully set forth herein.

           2.      From in or around January 2013, through in or around February 2018, in Miami-

   Dade County, in the Southern District of Florida, and elsewhere, the defendant,

                             FRANK ROBERTO CHATBURN RIP ALDA,



                                                    8
     Case 1:18-cr-20312-MGC Document 105 Entered on FLSD Docket 12/14/2018 Page 9 of 19



         did knowingly and willfully combine, conspire, confederate, and agree with others known and

         unknown to the Grand Jury, to commit certain offenses against the United States, that is:

                a. to knowingly conduct a financial transaction affecting interstate and foreign commerce,

                    which financial transaction involved the proceeds of specified unlawful activity,

                    namely, the bribery of Petro Ecuador Official and others by Galileo, in violation of Title

                    15, United States Code, Sections 78dd-2 and 78dd-3 and the Ecuadorian Penal Code

                    prohibiting bribery of a public official, knowing that the property involved in the

                    financial transaction represented the proceeds of some form of unlawful activity, and

                    knowing that the transaction was designed in whole and in part, to conceal and disguise




l
                    the nature, the location, the source, the ownership, and the control of the proceeds of

                    specified unlawful activity, in violation of Title 18, United States Code, Section

I                   1956(a)(l)(B)(i); and

                b. to transport, transmit and transfer a monetary instrument and funds to and through a

                   place in the United States from a place outside the United States, and from a place in




lI                 the United States to and through a place outside the United States, with the intent to

                   promote the carrying on of specified unlawful activity, in violation of Title 15, United

                    States Code, Sections 78dd-2 and 78dd-3 and the Ecuadorian Penal Code prohibiting

                   bribery of a public official, in violation of Title 18, United States Code, Section

                    l 956(a)(2)(A).




I
                All in violation of Title 18, United States Code, Section 1956(h).




1

It
                                                         9
I
1
1'
Case 1:18-cr-20312-MGC Document 105 Entered on FLSD Docket 12/14/2018 Page 10 of 19



                                        COUNT3
                       CONSPIRACY TO COMMIT MONEY LAUNDERING
                                   (18 u.s.c. § 1956(h))

            1.     The General Allegations section of this Superseding Indictment is re-alleged and

    incorporated by reference as if fully set forth herein.

           2.      From in or around January 2013, through in or around September 2015, in Miami-

    Dade County, in the Southern District of Florida, and elsewhere, the defendant,

                             FRANK ROBERTO CHATBURN RIPALDA,

    did knowingly and willfully combine, conspire, confederate, and agree with others known and

    unknown to the Grand Jury, to commit certain offenses against the United States, that is, to

    knowingly conduct a financial transaction affecting interstate and foreign commerce, which

    financial transaction involved the proceeds of specified unlawful activity, namely, the bribery of

    Ecuador Senior Official and others by Odebrecht in violation of the Ecuadorian Penal Code

    prohibiting bribery of a public official, knowing that the property involved in the financial

    transaction represented the proceeds of some form of unlawful activity, and knowing that the

    transaction was designed in whole and in part to conceal and disguise the nature, the location, the

    source, the ownership and the control of the proceeds of specified unlawful activity, in violation of

    Title 18, United States Code, Section l 956(a)(l )(B)(i).

           All in violation of Title 18, United States Code, Section 1956(h).

                                           COUNTS 4-5
                               FOREIGN CORRUPT PRACTICES ACT
                                       (15 u.s.c. § 78dd-2)

           1.      The allegations set forth in the General Allegations section of this Superseding

    Indictment and the allegations in paragraphs 3 through 9 and Overt Acts 1 through 7 of Count 1 are

    re-alleged and incorporated by reference as if fully set forth herein.



                                                      10
     Case 1:18-cr-20312-MGC Document 105 Entered on FLSD Docket 12/14/2018 Page 11 of 19



                2.      From in or around about January 2013, through in or around August 2015, in Miami-

         Dade County, in Southern District of Florida, and elsewhere, the defendant,

                                 FRANK ROBERTO CHATBURN RIP ALDA,

         being a United States person, to willfully and corruptly make an offer, payment, promise to pay,
I
~        and authorization of the payment of any money, offer, gift, promise to give, and authorization of
I
I        the giving of anything of value, to a foreign official or to a person, while knowing that all or part


I        of such money or thing of value would be and had been offered, given, or promised to a foreign

         official, for purposes of (i) influencing acts and decisions of such foreign official in his or her

         official capacity; (ii) inducing such foreign official to do and omit to do acts in violation of the

         lawful duty of such official; (iii) securing any improper advantage; and (iv) inducing such foreign

         official to use his or her influence with a foreign government and agencies and instrumentalities

         thereof to affect and influence acts and decisions of such government and agencies and

         instrumentalities, in order to assist FRANK ROBERTO CHATBURN RIP ALDA and others in

         obtaining and retaining business for and with, and directing business to CHATBURN and Galileo,

II       as follows:

             COUNT          APPROX. DATE OF              MEANS AND INSTRUMENTALITIES OF
                             TRANSACTION               INTERSTATE AND FOREIGN COMMERCE

l
~
                 4            August 7, 2015          FRANK ROBERTO CHATBURN RIPALDA
                                                      caused and aided and abetted the wire transfer of
                                                      $150,000 from Denfield's Cayman Islands account
                                                      to a bank account designated by PetroEcuador
                                                      Official in Panama in the name of a shell company
                                                      of Petro Ecuador Official.
                 5             August 31, 2015        FRANK ROBERTO CHATBURN RIPALDA
                                                      caused and aided and abetted the wire transfer of
                                                      $150,000 from Denfield's Cayman Islands account
                                                      to a bank account designated by PetroEcuador
                                                      Official in Panama in the name of a shell company
                                                      of Petro Ecuador Official.




                                                         11
Case 1:18-cr-20312-MGC Document 105 Entered on FLSD Docket 12/14/2018 Page 12 of 19



           In violation of Title 15, United States Code, Section 78dd-2 and Title 18, United States

    Code, Section 2.

                                               COUNTS 6-7
                                         MONEY LAUNDERING
                                        (18 U.S.C. § 1956(a)(2)(A))

           1.      The allegations set forth in the General Allegations section of this Superseding

    Indictment and the allegations in paragraphs 3 through 9 and Overt Acts 1 through 7 of Count 1 are

    re-alleged and incorporated by reference as if fully set forth here.

           2.      On or about the dates set forth below, in the Southern District of Florida and

    elsewhere, the defendant,

                             FRANK ROBERTO CHATB URN RIP ALDA,

    knowingly transported, transmitted, and transferred a monetary instrument and funds to a place in

    the United States from and through a place outside the United States, with the intent to promote the

    carrying on of specified unlawful activity, in violation of Title 15, United States Code, Section

    78dd-2, and in violation of the Ecuadorian Penal Code prohibiting bribery of a public official, as

    follows:

       COUNT           APPROX. DATE OF                MEANS AND INSTRUMENTALITIES OF
                        TRANSACTION                INTERSTATE AND FOREIGN COMMERCE
           6            February 27, 2013          FRANK ROBERTO CHATBURN RIPALDA
                                                   caused and aided and abetted the wire transfer of
                                                   $700,000 from Intermediary Company's Cayman
                                                   Islands account to a U.S. bank account in Miami,
                                                   Florida in the name of a Miami-based intermediary
                                                   company designated by PetroEcuador Official to
                                                   promote the carrying on of the bribery scheme.
           7                May 8, 2014            FRANK ROBERTO CHATBURN RIPALDA
                                                   caused and aided and abetted the wire transfer of
                                                   approximately $620,080 from Denfield's bank
                                                   account in Panama to a U.S. bank account in
                                                   Miami, Florinda in the name of law firm based in
                                                   Miami, Florida to promote the carrying on of the
                                                   bribery scheme.

                                                     12
Case 1:18-cr-20312-MGC Document 105 Entered on FLSD Docket 12/14/2018 Page 13 of 19




           In violation of Title 18, United States Code Sections l 956(a)(2)(A) and 2.

                                              COUNTS 8-9
                                        MONEY LAUNDERING
                                      (18 U.S.C. § 1956(a)(l)(B)(i))

           1.      The allegations set forth in the General Allegations section of this Superseding

    Indictment are re-alleged and incorporated by reference as if fully set forth here.

           2.      On or about the dates set forth below, in the Southern District of Florida and

    elsewhere, the defendant,

                             FRANK ROBERTO CHATBURN RIP ALDA,

    knowingly conducted and· attempted to conduct a financial transaction affecting interstate

    commerce, which transaction and attempted transaction involved the proceeds of specified unlawful

    activity, knowing that the property involved in the financial transaction and attempted transaction

    represented the proceeds of some form of unlawful activity, and knowing that such transaction was

    designed in whole and in part to conceal and disguise the nature, the location, the source, the

    ownership and the control of the proceeds of specified unlawful activity, in violation of the

    Ecuadorian Penal Code prohibiting bribery of a public official, in violation of Title 18, United

    States Code, Section 1956(a)(l)(B)(i) as follows:

       COUNT           APPROX. DATE OF               MEANS AND INSTRUMENTALITIES OF
                        TRANSACTION                INTERSTATE AND FOREIGN COMMERCE
           8             April 23, 2014            FRANK ROBERTO CHATBURN RIPALDA,
                                                   while in the Southern District of Florida, caused
                                                   and aided and abetted the wire transfer of $340,000
                                                   from Intermediary Company's Cayman Islands
                                                   account to the Swiss bank account in the name of
                                                   Panamanian Shell Company 1 designated by
                                                   Ecuador Senior Official to conceal and disguise the
                                                   nature, the location, the source, the ownership and
                                                   the control of the proceeds of specified unlawful
                                                   activity.

                                                     13
    Case 1:18-cr-20312-MGC Document 105 Entered on FLSD Docket 12/14/2018 Page 14 of 19



                9             September 1, 2015         FRANK ROBERTO CHATBURN RIPALDA
                                                        caused and aided and abetted the wire transfer of
                                                        approximately $349,805 from Panamanian Shell
                                                        Company 2 to a U.S. bank account in Miami,
                                                        Florida in the name of Financial Company, to
                                                        conceal and disguise the nature, the location, the
                                                        source, the ownership and the control of the
                                                        proceeds of specified unlawful activity.


                In violation of Title 18, United States Code§§ 1956(a)(l)(B)(i) and 2.

                                                  FORFEITURE
                                       (18 U.S.C. §§ 981(a)(l)(C), 982(a)(l))

                1.      The allegations contained in this Indictment are re-alleged and incorporated by

        reference as though fully set forth herein for the purpose of alleging forfeiture to the United States

        of certain property in which the defendant, FRANK ROBERTO CHATBURN RIPALDA, has

        an interest.

                2.     Upon conviction of a violation of Title 15, United States Code, Sections 78dd-2 and/or

        78dd-3, or conspiracy to commit such offense, as alleged in this Indictment, the defendant shall

        forfeit to the United States any property, real or personal, which constitutes or is derived from

        proceeds traceable to such offense, pursuant to Title 18, United States Code, Section 981(a)(l)(C),

        which is made criminally applicable by Title 28, United States Code, Section 2461(c).

                3.      Upon conviction of a violation of Title 18, United States Code, Section 1956, as

        alleged in this Indictment, the defendant shall forfeit to the United States any property, real or

        personal, that is involved in such offense, or any property traceable to such property, pursuant to

        Title 18, United States Code, Section 982(a)(l ).

                4.     If any property subject to forfeiture, as a result of any act or omission of the


I       defendant,


l                                                        14
J
l
i
l
j
j
l
     Case 1:18-cr-20312-MGC Document 105 Entered on FLSD Docket 12/14/2018 Page 15 of 19



                        a. cannot be located upon the exercise of due diligence,

                        b. has been transferred or sold to, or deposited with, a third party,

                        c. has been placed beyond the jurisdiction of the Court,

                        d. has been substantially diminished in value, or

                        e. has been commingled with other property which cannot be divided without

                               difficulty,

         the United States shall be entitled to forfeiture of substitute property under the provisions of Title

         21, United States Code, Section 853(p), as incorporated by Title 18, United States Code, Section

         982(b)(l) and Title 28, United States Code, Section 2461(c).

                5.      The substitute property subject to forfeiture includes, but is not limited to:

                        (i)        Real property located at 321 W. Rivo Alto Dr., Miami Beach, FL 33139; and

                        (ii)       Real property located at 2627 S. Bayshore Dr., Unit 1006, Miami, FL 33133.




I1
J
 I
t
I1



I                                                          15


l
'
     Case 1:18-cr-20312-MGC Document 105 Entered on FLSD Docket 12/14/2018 Page 16 of 19



                All pursuant to Title 18, United States Code, Section 982(a)(l) and the procedures set forth

         in Title 2 1, United States Code, Section 853, as incorporated by Title 18, United States Code,



l
1
         Section 982(b)(l ) and Title 28, United States Code, Section

                                                             A
                                                                        f46f')-
                                                                 Tli IF. rllrLL.


           \ ~4cA-µc{__
         ARIANA FAJARDO ORSHAN                \
         UNITED STATES AT TORN EY



t
l



             SANDRA L. MOSER, ACTING CHIEF
             CRIMINAL DIVISION, FRAUD SECTION


l            U.S.           T OF STICE




l                 DA LARYEA, ASSISTANT CHIEF
               VID FUHR, TRJAL ATTORNEY


l            KATHERINE RAUT, TRIAL ATTORNEY
             CRJMINAL DIVISIO , FRAUD SECTION



!
J
             DEBORAH L. CONNOR, CHIEF
             CRIMINAL lVISION, MONEY LAUNDERING
             & ASS
             U
                      CO
                         E
                            Y S CTION
                             F JUSTICE


                     LW      EN, TRIAL AITORNEY
        ~~~~ANN         MCCARTHY, TRJAL ATTORNEY
             CRIM INAL DIVISION, MONEY LAUNDERING
             & ASSET RECOVERY SECTION
             U.S. DEPARTMENT OF JUSTICE

li                                                      16


l
f
Case 1:18-cr-20312-MGC Document 105 Entered on FLSD Docket 12/14/2018 Page 17 of 19
                                                     UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF FLORIDA

 UNITED STATES OF AMERICA                                          CASE NO. 18-CR-20312-MGC(s)
   v.
 FRANK ROBERTO CHATBURN RIP ALDA                                   CERTIFICATE OF TRIAL ATTORNEY*

                                                                   Superseding Case Information:
                                      Defendant.

 Court Division:   (Select One)                                    New defendant(s)           Yes         No     .f
  1     Miami                     Key West                         Number of new defendants         _o_
        FTL                       WPB              FTP             Total number of counts           _9_


         1.         I have carefully considered the allegations of the indictment, the number of defendants, the number of
                    probable witnesses and the legal complexities of the Indictment/Information attached hereto.
         2.         I am aware that the information supplied on this statement will be relied upon by the Judges of this
                    Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                    Act, Title 28 U.S.C. Section 3161.
         3.         Interpreter:    (Yes or No)               No
                    List language and/or dialect
         4.        This case will take _J_Q_ days for the parties to try.
         5.        Please check appropriate category and type_of offense listed below:

                   (Check only one)                                       (Check only one)


         I         0 to 5 days                                            Petty
         II        6 to 10 days                          ,/
                                                                          Minor
         III       11 to 20 days                                          Misdem.
         IV        21 to 60 days                                          Felony              ,/

         v         61 days and over
         6.       Has this case previously been filed in this District Court?    (Yes or No)              Yes·
          If yes: Judge Cooke                               Case No. 18-CR-20312-MGC
          (Attach copy of dispositive order)
          Has a complaint been filed in this matter?         (Yes or No)      No
          If yes: Magistrate Case No.
          Related miscellaneous numbers:
          Defendant(s) in federal custody as of
          Defendant(s) in state custody as of
          Rule 20 from the District of
          Is this a potential death penalty case? (Yes or No)

         7.         Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                    prior to August 9, 2013 (Mag. Judge Alicia 0. Valle)?           Yes              No /

         8.         Does this case originate from a matter pending in the Northern Region U.S. Attorney's Office
                    pdo• to August 8, 2014 (Mag. Judge Shanie~~                                           No_'



                                                                        /fuoo. R~"=:
                                                                           ASSISTANT UNITED STATES ATTORNEY
                                                                           Court ID No. A5500050
  *Penalty Sheet(s) attached                                                                                     REV 8/13/2018
        Case 1:18-cr-20312-MGC Document 105 Entered on FLSD Docket 12/14/2018 Page 18 of 19




                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF FLORIDA

                                                     PENALTY SHEET

              Defendant's Name: FRANK ROBERTO CHATBURN RIPALDA

I             Case No: 18-20312-CR-COOKE(s)

I
,,
    l
              Count #1:

              Conspiracy to Violate the FCPA

              Title 18 United States Code 371

              *Max. Penalty: Five (5) years' imprisonment

              Counts #2-3:

              Conspiracy to Commit Money Laundering

             Title 18, United States Code, 1956(h)

             *Max. Penalty: Twenty (20) years' imprisonment as to each count

             Counts #4-5:

             Foreign Corrupt Practices Act

             Title 15 United States Code 78dd-2

              *Max. Penalty: Five (5) years' imprisonment as to each count

             Counts #6-7:

             Money Laundering

             Title 18, United States Code, 1956(a)(2)(A)

             *Max. Penalty: Twenty (20) years' imprisonment as to each count




               *Refers only to possible term of incarceration, does not include possible fines, restitution,
                       special assessments, parole terms, or forfeitures that may be applicable.
l
l
~
Case 1:18-cr-20312-MGC Document 105 Entered on FLSD Docket 12/14/2018 Page 19 of 19



   Counts #8-9:

   Money Laundering

   Title 18, United States Code, 1956(a)(l)(B)(i)

   *Max. Penalty: Twenty (20) years' imprisonment as to each count



                                                                                                    fi
                                                                                                    r


                                                                                                    \
                                                                                                    f
                                                                                                    i




    *Refers only to possible term of incarceration, does not include possible fines, restitution,
            special assessments, parole terms, or forfeitures that may be applicable.
